Exhibit 10.15

 

Option No. 1393    Roper

THE BOSTON BEER COMPANY, INC.

STOCK OPTION AGREEMENT

AGREEMENT entered into effective as of January 1, 2016, by and between THE
BOSTON BEER COMPANY, INC., a Massachusetts corporation (the “Company”), and
Martin F. Roper, the Company’s President and Chief Executive Officer (“Mr.
Roper”).

IN CONSIDERATION OF services rendered and to be rendered by Mr. Roper to the
Company and of the mutual covenants and agreements contained herein, the Company
and Mr. Roper hereby agree as follows:

1. Grant of Option. The Company hereby irrevocably grants to Mr. Roper an option
(the “Option”) to purchase all or any part of an aggregate of Five Hundred
Seventy-Four Thousand Five Hundred and Seven (574,507) shares (the “Shares”) of
the Company’s Class A Common Stock, on the terms and conditions hereinafter set
forth.

2. Exercise Price and Vesting of Exercisability.

(a) Exercise Price. Subject to the provisions of Sections 2(b) and 2(c), the
Exercise Price (“Exercise Price”) for the Shares shall be determined by
multiplying (i) $201.91 by (ii) the DJ Wilshire 5000 Index or in a successor
broad market index selected by the Compensation Committee of the Company’s Board
of Directors if the DJ Wilshire 5000 Index ceases to exist (in either case, the
“Index”) on the close of business on the trading date next preceding each date
on which Mr. Roper exercises the Option (the “Determination Date”) plus an
escalation factor of 1.5% per annum (the “Escalation Factor”) divided by the
Index on the close of business on December 31, 2015. The Escalation Factor is
calculated for full years as 1.5% multiplied by the Index at the close of
business on the last business day of the December. The Escalation Factor is
calculated for partial years as 1.5% multiplied by the Determination Date day of
the year divided by 365 and multiplied by the Index at the close of business on
the Determination Date.

(b) Minimum Exercise Price. Notwithstanding the provisions of Section 2(a), the
Exercise Price shall in all events be not less than $201.91.

(c) Cap on Option Value. Notwithstanding the provisions of Section 2(a), if the
excess of (i) the closing price of the Company’s Class A Common Stock on the New
York Stock Exchange or on any other exchange on which such shares may be traded,
on the day next preceding a date on which Mr. Roper exercises the Option over
(ii) the Exercise Price determined in accordance with Section 2(a) is greater
than $150.00, the Exercise Price shall be increased to the extent necessary to
reduce such excess (i.e., the excess as of the close of business on the trading
date next preceding the date on which Mr. Roper exercises the Option) to
$150.00.

(d) Vesting Schedule. So long as Mr. Roper continues to be employed by the
Company or an affiliate of the Company, the Option shall become exercisable as
follows:

 

     Incremental
Shares Vested      Cumulative
Shares Vested  

January 1, 2019

     114,901         114,901   

January 1, 2020

     114,901         229,802   

January 1, 2021

     114,901         344,703   

January 1, 2022

     114,902         459,605   

January 1, 2023

     114,902         574,507   



--------------------------------------------------------------------------------

(e) Vesting on Change in Control. Notwithstanding the provisions of subsection
2(d), if, within twelve (12) months after C. James Koch and/or members of his
family cease to control a majority of the Company’s issued and outstanding Class
B Common Stock (a “Change in Control”), Mr. Roper’s employment with the Company
or any successor employer following the Change in Control (in either case, his
“Employer”) is terminated by the Employer without Cause or by Mr. Roper for Good
Reason, the Option shall become immediately exercisable to the extent provided
below.

If a Change in Control occurs while the Option remains in effect:

 

(i)    Prior to January 1, 2017    No accelerated vesting (ii)    On or after
January 1, 2017 but prior to January 1, 2018    Vesting as to 20% of the
unvested Shares (iii)    On or after January 1, 2018 but prior to January 1,
2019    Vesting as to 25% of the unvested Shares (iv)    On or after January 1,
2019 but prior to January 1, 2020    Vesting as to 40% of the unvested Shares
(v)    On or after January 1, 2020 but prior to January 1, 2021    Vesting as to
60% of the unvested Shares (vi)    On or after January 1, 2021 but prior to
January 1, 2022    Vesting as to 80% of the unvested Shares (vii)    On or after
January 1, 2022    Vesting as to all Shares remaining unvested

(f) Definitions. For purposes of paragraph 2(e), the terms “Cause” and “Good
Reason” shall have the following meanings:

“Cause” shall mean: (i) engaging in knowing and intentional illegal conduct that
was or is materially injurious to the Company or its affiliates; (ii) violating
a federal or state law or regulation applicable to the Company’s business, which
violation was or is reasonably likely to be injurious to the Company;
(iii) being convicted of, or entering a plea of nolo contendere to, a felony or
committing any act of moral turpitude, dishonesty or fraud against, or (iv) the
misappropriation of material property belonging to the Company or its
affiliates.

“Good Reason” shall mean without Mr. Roper’s written consent, (i) a reduction in
his base salary; or (ii) a relocation of his principal place of work to a
location more than 50 miles away from his workplace prior to the relocation; or
(iii) the significant reduction of his duties or responsibilities when compared
to his duties or responsibilities in effect immediately prior to the Change in
Control.

3. Manner of Exercise of Option. To the extent exercisable, the Option may be
exercised in full at one time or in part from time to time, by giving written
notice, signed by the person or persons exercising the Option, to the Company,
stating the number of Shares with respect to which the Option is being
exercised, accompanied by payment in full of the Exercise Price for such Shares
in cash. There shall be no exercise at any one time as to fewer than two
thousand (2,000) Shares or all of the remaining Shares then purchasable by the
person or persons exercising the Option, if fewer than two thousand
(2,000) Shares.

4. Term of Option. The Option shall terminate on the sooner to occur of (i) the
expiration of twelve (12) months after Mr. Roper ceases to be an employee of the
Company or a successor employer following a Change in Control, regardless of the
reason therefore and (ii) the close of business on December 31, 2025.

 

- 2 -



--------------------------------------------------------------------------------

5. Non-Transferability. The right of Mr. Roper to exercise the Option shall not
be assignable or transferable by Mr. Roper otherwise than by will or the laws of
descent and distribution, and the Option may be exercised during the lifetime of
Mr. Roper only by him or her. The Option shall be null and void and without
effect upon the bankruptcy of Mr. Roper or upon any attempted assignment or
transfer, except as hereinabove provided, including without limitation any
purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof, or levy of
execution, attachment, trustee process or similar process, whether legal or
equitable, upon the Option.

6. Restrictions on Issue of Shares.

(a) Notwithstanding the provisions of Section 3 hereof, the Company may delay
the issuance of Shares covered by the exercise of the Option until one of the
following conditions shall be satisfied:

(i) The Shares with respect to which the Option has been exercised are at the
time of the issuance of such Shares effectively registered under applicable
federal and state securities acts, as now in force or hereafter amended; or

(ii) Counsel for the Company shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that the issuance of such Shares is
exempt from registration under applicable federal and state securities acts, as
now in force or hereafter amended.

(b) In the event that for any reason the Shares to be issued upon exercise of
the Option shall not be effectively registered under the Securities Act of 1933
(the “1933 Act”), upon any date on which the Option is exercised in whole or in
part, the Company shall be under no further obligation to issue Shares covered
by the Option, unless the person exercising the Option shall give a written
representation to the Company that such person is acquiring the Shares issued to
him or her pursuant to such exercise of the Option for investment and not with a
view to, or for sale in connection with, the distribution of any such Shares,
and that he or she will make no transfer of the same except in compliance with
the 1933 Act and the rules and regulations promulgated thereunder and then in
force, and in such event, the Company may place an “investment legend”,
so-called, upon any certificate for the Shares which may be issued by reason of
such exercise.

7. Adjustments Upon Changes in Capitalization. In the event that shares of the
Company’s Class A Common Stock are changed into or exchanged for a different
number or kind of securities of the Company or of another entity by reason of
any reorganization, merger, consolidation, recapitalization, reclassification,
stock split-up, combination of shares or dividend payable in capital stock or
other securities, appropriate adjustment shall be made in the number and kind of
securities as to which the Option, or any part thereof then unexercised, shall
be exercisable, to the end that the proportionate interest of Mr. Roper shall
remain as before the occurrence of such event; such adjustment in the Option
shall be made without change in the total price applicable to the unexercised
portion of the Option and with a corresponding adjustment in the Option price
per share or other security unit.

8. Compliance with Post-Employment Obligations. Mr. Roper understands and agrees
that his rights hereunder are conditioned on continued compliance with all of
his obligations to the Company, including obligations to protect the
confidentiality of the Company’s proprietary information and the proprietary
information of any of the Company’s affiliates and not to compete with the
Company or any of its affiliates after Mr. Roper’s employment with the Company
or any of its affiliates has terminated. In furtherance of Mr. Roper’s
understanding and agreement, Mr. Roper further agrees that, if Mr. Roper
breaches any post-employment confidentiality covenants or covenants not to
compete with the Company or any of its affiliates, the Company shall be
entitled, in addition to any other remedies it may then have available to it, to
recover all profit realized by Mr. Roper as a result of exercises of the Option
during Mr. Roper ’s last twelve (12) months of employment with the Company or
any of its affiliates or at any time following termination of such employment.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and Mr. Roper has hereunto set his hand and seal, all as of the day and year
first above written.

 

THE BOSTON BEER COMPANY, INC. By:  

/s/ William F. Urich

  William F. Urich, Chief Financial Officer  

/s/ Martin F. Roper

  Mr. Roper’s Signature   Martin F. Roper   109 Chestnut Street   Weston, MA
02493

 

- 4 -